 



EXHIBIT (10-13)
ADDITIONAL PROGRAMS AVAILABLE TO CERTAIN OFFICERS AND NON-EMPLOYEE DIRECTORS
I. Certain Officer Programs
The following is a summary of programs that are available to employees at the
President level or higher (“Eligible Employees”).
Financial Counseling
The Financial Counseling Program is a reimbursement program designed to address
the special financial planning needs of Eligible Employees. The Company provides
a one-time initial reimbursement of up to $12,500 for program set-up, to include
initial consultations with tax and financial experts and tax and financial
counseling for the initial year in which the employee participates in the
program. Thereafter, the company reimburses Eligible Employees up to $8,500
annually for tax and financial counseling services.
The amounts described above are maximum reimbursement levels and may be used
only for eligible expenses. Reimbursements may not be used for broker, portfolio
management or similar fees, and the Company does not make cash payouts of any
unused allowances. In addition, services provided by the Company’s independent
auditor are not reimbursable under this program.
Executive Physical
The Company will reimburse the cost of an annual physical examination for each
Eligible Employee.
Club Membership
Cincinnati, Ohio-based Eligible Employees are authorized to join the
Metropolitan Club or Banker’s Club at the Company’s expense. The Metropolitan
and Banker’s clubs are private social/dining clubs, where the annual membership
fees for each Eligible Employee are currently no more than $2,000 per club. For
Eligible Employees based outside of Cincinnati, Ohio, the Company will reimburse
the costs of joining a local social/dining club. The primary purpose of these
memberships is to facilitate business-related entertaining and networking.
However, these are full memberships and as such Eligible Employees are able to
use these memberships for personal use as well. Apart from the annual membership
fee, the Company does not reimburse or otherwise cover any personal use of these
memberships. This program will be discontinued effective January 1, 2008.
Personal Security
The Company provides personal security services such as home security
systems/monitoring and secured workplace parking to the Chief Executive Officer,
Chief Operating Officer, President-Global Business Units, Chief Financial
Officer and the Vice-Chairs of the Company, at Company expense. In addition, The
Global Human

 



--------------------------------------------------------------------------------



 



Resources Officer may approve personal security services to other Company
Employees where appropriate, again at Company expense.
Spouse and Personal Travel
The purpose of the spouse travel program is to familiarize the spouse with the
business issues and demands facing Eligible Employees and to meet other P&G
employees and spouses.
The Company allows spouses (or significant others) of Eligible Employees to
accompany the relevant Eligible Employee on up to two international business
trips per year and up to one domestic business trip per year, at Company
expense. This element of the program is being discontinued effective January 1,
2008.
In addition, the Company holds two or three senior management meetings each year
when executives are encouraged to bring a spouse (or significant other). In
these situations, the Company pays reasonable air and ground transportation,
sight-seeing tour, other incidental costs. Other similar Company-paid travel is
subject to approval by the head of the relevant Global Business Unit, the head
of the Global MDO, or the Global Human Resources Officer, as appropriate.
While Company aircraft is generally used for Company business only, for security
reasons the Chief Executive Officer is required to us Company aircraft for all
air travel, including personal travel and travel to outside board meetings.
While traveling on Company aircraft the Chief Executive may bring a limited
number of guests to accompany him. If a Company aircraft flight is already
scheduled for business purposes and can accommodate additional passengers, the
Chief Operating Officer, President-Global Business Units, Chief Financial
Officer and the Vice-Chairs of the Company may use the aircraft for personal
travel and guest accompaniment. These individuals may also use the Company
aircraft for travel to outside board meetings. Outside boards typically provide
some level of reimbursement to the Company for these trips. To the extent travel
to outside board meetings or personal or guest travel results in imputed income
to the executive, the Company does not provide gross-up payments to cover the
executive’s personal income tax due on such imputed income.
Limited Local Transportation
To increase efficiency, Eligible Employees are provided limited local
transportation within Cincinnati.

 



--------------------------------------------------------------------------------



 



II. Non-Employee Director Programs
This paragraph summarizes a travel program available to spouses, significant
others and family members (collectively, “Guests”) who accompany non-employee
directors (“Directors”). The purpose of these policies is to familiarize the
Guests with the business issues and demands facing the Directors and to meet
other Guests and employee spouses (or significant others).
Generally, Guests are permitted to accompany Directors to regular Board meetings
and other Board activities, so long as the Director is using Company aircraft
and the Guests do not cause incremental aircraft costs. No more than once per
year, the Board holds a multi-day offsite meeting, often in a location outside
the United States. Guests are also permitted to accompany Directors to these
offsite meetings. In some of these cases, the Guests’ travel costs may be
considered incremental or may involve commercial flights. The Company arranges
and pays for sight-seeing tour, and other incidental costs for Directors and
Guests while Directors attend both regular and off-site Board meetings and other
Board activities.

 